The foregoing opinion expresses the views of a minority only of the court. It is filed and becomes effective as an order affirming the judgment only because the fifth judge concurs in the result. By so doing, the concurring judge thereby expresses his disagreement with the reasoning of the opinion, thus leaving it as the expression of the views of four judges only; and, as such, it declares no law, fails to become a precedent, and is binding upon no one. There being no majority opinion to combat, it would be useless and futile to take time and space to express my views, which, if expressed, would equally fail of having any binding force. It therefore seems sufficient to say that I concur neither in the reasoning of the opinion nor in the results reached by the majority of the court.
MAIN and MITCHELL, JJ., dissent. *Page 509